                                                                         1- ------: -----~-- --
                                                                         I l_JSUC                   s_n~~-y ---- -- ·---· -~ __:__-:=-11
                                                                                                        -- - - . -             - -- - -   .   - -:

                                                                         '                                                                             I
                                                                         j   l)t '\/ ' l      r ,    ·1 :    1'    1   I                             r i

                                                                         I   .l   \ /\._ (.    1·1 I!        : \       j   .       .                 I;


                                                                     1I      ELECTRONfC/\LLY FILED                                                   :I
UNITED STATES DISTRICT COURT                                         !   IDOC # _. -                        -- -               .                     :I
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     IL~rr Flj[!l•..•·llET/1,cJI
HUMBERTO CRUZ,
                                   Petitioner,                                    16 CIVIL 8998 (CS)(JCM)

                 -against-                                                                    JUDGMENT

THOMAS GRIFFIN, SUPERINTENDENT,
GREEN HAVEN CORRECTIONAL
FACILITY,
                     Respondent.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 20, 2019, no objections to the R&R have been

received. The Court has reviewed it for clear error, and find no error, clear or otherwise. The

R&R is hereby adopted as the decision of the Court. As Petitioner has not made a substantial

showing that he was denied a constitutional right, a certificate of appealability will not issue;

accordingly, the case is closed.

Dated: New York, New York
       November 21, 2019


                                                                         RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                               BY:

                                                                                  Deputy~
